 1

 2                                                                    Qi~

 3

 4

 5                                                                          OCT 2 3 2018
 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        CASE N0. MJ 18-2680-1

12                           Plaintiff,

13              vs.                                    ORDER OF DETENTION

14    AMADO OSWALDO ESCOBEDO      GONZALEZ, ;

15

16                           Defendant.

17

18
                                                I
19
          A.   ( )     On   motion   of   the       Government   in    a     case allegedly
20'
          involving:
21
               1.     ( )    a crime of violence.
22
               2.     ( )    an   offense       with     maximum      sentence        of life
23
               imprisonment       or death.
24
               3.     ( )    a narcotics or controlled substance offense with
25
               maximum sentence of ten or more years.
26
               4.     ( )    any felony - where defendant convicted of two or
27
               more prior offenses described above.
28
 1              5.     ( )     any   felony   that   is   not   otherwise   a   crime of

 2              violence that involves a minor victim, or possession or use

 3              of a firearm or destructive device or any other dangerous

 4              weapon, or a failure to register under 18 U.S.C. ~ 2250.

 5         B. ~\~      On motion by the Government/ (79~ on Court's own motion,

 6         in a case allegedly involving:

 ~              ~On the further allegation by the Government of:

 g              1.~~ serious risk that the defendant will flee.

 9              2.     ( )     a serious risk that the defendant will:
10                     a.      ( )   obstruct or attempt to obstruct justice.
11                     b.      ( )   threaten, injure or intimidate a prospective
12                     witness or juror, or attempt to do so.
13         C.   The Government ( ) is/ ~~s not entitled to a rebuttable

14         presumption that no condition or combination of conditions will

15         reasonably assure the defendant's appearance as required and the

16         safety or any person or the community.

17

18                                            II
19         A. \~ The Court finds that no condition or combination of

20         conditions will reasonably assure:

21              1.    ]S~      the appearance of the defendant as required.

22              `(    and/or

23              2.    (~the safety of any person or the community.

24         g,   ( )   The Court finds that the defendant has not rebutted by

25         sufficient evidence to the contrary the presumption provided by

26         statute.

27   ///

28   ///


                                              -2-
 1                                                III
 2          The Court has considered:

 3          A.    the    nature    and   circumstances       of    the    offense(s)     charged,
 4          including whether the offense is a crime of violence, a Federal

 5~         crime of terrorism, or involves a minor victim or a controlled

 6          substance, firearm, explosive, or destructive device;

 7          B.    the weight of evidence against the defendant;

 8          C.    the history and characteristics of the defendant; and

 9          D.    the nature and seriousness of the danger to any person or the

10          community.

11

12                                                IV

13          The Court also has considered all the evidence adduced at the

14    hearing    and    the   arguments      and/or      statements      of   counsel,   and   the
15    Pretrial Services Report/recommendation.

16

17                                                 V

18          The Court bases the foregoing finding s) on the following:

19          A.    ~C)    As to flight risk:

20                                Gc-!~L f    ~    l/`      c ~G              FYI

21

22                c`~-J h ~ ~J 6~- a h
23               C~c~~, ~- lac~S a~
P
.i1

25                              ~L ri- LS /N'!~n r ~~'i ~R-i7 ~7 S~ GLGAr~ta,0
26    ~~~         ~s~j~~ ~g~                                       ~
27

      ///

                                                  -3-
 1    B.   (~)      As to danger:
                   n   1 t
 2

 3                 ~                                ~ r

 4

 5I

 6

 7

 8

 9                                            VI
10    A.   ( )         The Court finds that a serious risk exists the defendant

11    will.

12            1.       ( )   obstruct or attempt to obstruct justice.
13         2.          ( )   attempt to/ ( ) threaten, injure or intimidate a
14            w itness or juror.

15    B.   The Court bases the foregoing findings) on the following:

16

17

18

19

20                                            VII
21    A.   IT IS THEREFORE ORDERED that the defendant be detained prior

22    to trial.

23    B.   IT IS FURTHER ORDERED that the defendant be committed to the

24    custody of the Attorney General for confinement in a corrections

25    facility         separate,   to   the    extent   practicable,   from   persons
26    awaiting or serving sentences or being held in custody pending

27    appeal.

28


                                              -4-
     1         C.   IT   IS   FURTHER    ORDERED     that    the   defendant   be   afforded
     2         reasonable opportunity for private consultation with counsel.

     3         D.   IT IS FURTHER ORDERED that, on order of a Court of the United

     4         States or on request of any attorney for the Government, the

     5         person in charge of the corrections facility in which defendant

     6        is confined deliver the defendant to a United States marshal for

     71       the   purpose    of   an   appearance     in    connection   with     a   court
     8'        proceeding.

     9

10

11        DATED:    C~   c3 /~
                                                   S   NNE H.        GAL
~~~                                                UNITED STA       S MAGISTRATE JUDGE
~~~

14

15

16

17

18

19

20

21

22

23'

24 ',

25

26

27

~r


                                               -5-
